EXHIBIT 10.47

 

FOURTH AMENDMENT TO REPUBLIC BANK BUILDING LEASE

9600 BROWNSBORO ROAD

JEFFERSON COUNTY, KENTUCKY

 

This Fourth Amendment to Lease dated as of January 15, 2014, with an effective
date as of August 1, 2014, is made to the Republic Bank Building Lease dated
August 1, 1999, as amended, between Jaytee Properties, a Kentucky general
partnership, now known as Jaytee-Springhurst, LLC, hereinafter referred to as
“Landlord” and Republic Bank & Trust Company, hereinafter referred to as the
“Tenant”.  As parties hereto, Landlord and Tenant hereby agree to further modify
and amend their original Lease Agreement, as amended, as hereafter set forth.

 

Landlord and Tenant agree that the following terms of the Lease, as amended,
shall be further amended to extend the Term of the Lease for an additional five
years and to add an additional five-year option exercisable at Tenant’s
election.  The extended term shall be a five-year term beginning on August 1,
2014, extending to July 31, 2019, with one five- year option to renew at the
same rental rate plus an adjustment for a CPI increase as averaged over the
herein extended term.  Rent shall be increased during the extended term by the
most recent five-year average CPI increase to be calculated at the end of the
current five-year term and continue in accordance with the terms of that
original lease, as amended, referenced herein, except as otherwise provided
under this Fourth Amendment.  More specifically, the Lease, as amended, shall be
further amended as follows:

 

ARTICLE II, TERM, is hereby amended to include the following:

The Term shall be extended from August 1, 2014 and shall terminate on July 31,
2019, unless further extended.  Tenant shall have one option to renew the Lease
for an additional five-year period.  Tenant shall notify Landlord of Tenant’s
intent to exercise this option herein provided within 90 days of the expiration
of the most recent five-year term.

 

ARTICLE III.  RENT AND OPERATING EXPENSES, is hereby amended to include the
following:

SECTION 1.  Tenant shall pay to Landlord, at Landlord’s office in the Building
or at such place as Landlord may from time to time designate, as monthly rental
for the Premises from August 1, 2014 through July 31, 2019, the sum of
$21,592.00 per month, plus additional rent equivalent to the increase in the
Consumer Price Index for all urban consumers during the most recent five-year
term.  Notwithstanding, no rate increase shall exceed 15% during the extended
term or the option period compared to the prior five-year term Rent.  Tenant
shall be responsible for the cost of Tenant Improvements, if applicable, and
accepts the space as is.

 

The terms and provisions of the original lease, as amended, shall continue in
full force and effect except as modified and amended herein.

 

 

REPUBLIC BANK & TRUST COMPANY

 

JAYTEE-SPRINGHURST, LLC

 

 

 

 

BY:

/s/ Kevin Sipes

 

BY:

/s/ Steven E. Trager

 

--------------------------------------------------------------------------------